Title: From James Madison to William Pinkney, 9 September 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State September 9th. 1808

The St. Michael having not yet returned with the result of the communications you will have received by her, I have nothing particularly to add on our affairs with Great Britain.  The intimation in your private letter of June 29 very lately received, gives us hopes that the British Government was becoming more sensible of what was due to its own nation as well as to us.  It is anxiously wished that your expected dispatches may prove them to be well founded, and justify the President in removing the interruption to Commercial intercourse between the two Countries produced by the Embargo.
We have heard nothing from Genl. Armstrong on the result of the communications made to him by the St. Michael; and are consequently alike anxious for the receipt of the dispatches she will bring from him.  The course of events in Spain also is too interesting to the United States, not to claim a share of anxious attention.  As yet we know little more of what is passing there than what has found its way into the newspapers.  It is generally understood here, that in the event of a French family being established on the Spanish throne, the whole of Spanish America, will revolt under the patronage of Great Britain.
In the complicated and eventful state of things which distinguishes the present period, it has been deemed by the President expedient to send a Minister Plenipotentiary to St. Petersburg.  He has chosen for the service Mr. Short, who will proceed by way of France.  The primary object of the mission is, to cultivate the friendship of a Sovereign not only more capable than any other of influencing the course of the predominant powers towards neutrals; but likely also to have great weight in the negotiations by which the war may be closed; and which may involve principles and arrangements affecting the interests of the United States.  Besides the known co-incidence of the Russian Emperor’s way of thinking with that of the United States on some important articles in the Maritime Code, there was an inducement to this mark of respect and confidence, in several very emphatic manifestations of his good will towards them.  The Mission is undivulged here.  The reserve with respect to it, at Paris, will be regulated by the use likely to be made by the French Government, of any knowledge gained on the subject.  Your own discretion will regulate it at London.  The cypher furnished to Mr. Short, being the same with yours, of which he is apprized, you will be able to correspond with him freely if there should be occasion.  An exchange of information at least will be mutually useful.
I inclose herewith copies of letters which have passed between Mr. Erskine and this Department, since my last.
The bearer Mr. Gibbon takes charge of the usual packet of printed intelligence.  I refer to these for a view of our internal affairs, particularly of what relates to the Embargo.
The present vessel is to follow the tract of the Hope.  Mr. Gibbon with the dispatches for you will be transhipped in the channel, and the vessel on her return from France, will call at an English port, in order to receive your dispatches.  It is desirable that these should arrive as early in the Session of Congress as possible, and that the information conveyed by them, should be as full as can be made convenient.
The acknowledged letters from you will be seen in the inclosed list.
Inclosed you will receive a duplicate copy of Mr. Fitzsimon’s letter relating to the case of the ship little William.  The first having gone by the British packet will probably reach you before you receive this, in time to enable you to take such steps as you may find necessary and proper.  By that conveyance several original papers were sent to you, which had been furnished to this Department by the Superintendant of Indian Affairs to prove that part of the Cargo of this ship was the property of the United State.  I have the honor to be &c

James Madison

